           Case 2:21-mj-03601-DUTY Document 2 Filed 08/04/21 Page 1 of 1 Page ID #:2

                                                                                                            FILED
0




                                                                                                  zon au~ -~► ~M ~2= a~
                                        UNITED STATES DISTRICT COURT                               CENTR;;4 ~IS~.G~ r.,.a~e !~.
                                                                                                       L ~5 ,~NG~~tES
                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                                  ~r:
                                                              CASE NUMBER:
UNITED STATES OF AMERICA                                                                    CR12-00439
                                                  PLAINTIFF
                   V.

 FEDERICO SANCHEZ-VALENCIA                                             REPORT COMMENCING CRIMINAL

 USMS# 69953-051                               DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• Date and time of arrest: 08/04/2021           11:00                         []x AM       ❑ PM

 2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:     ~ Yes      ~x No

 3, Defendant is in U.S. Marshals Service lock-up (in this court building}:     ~x Yes           ❑ No

4. Charges under which defendant has been booked:



S. Offense charged is a;    ~x Felony      ❑Minor Offense            ❑Petty Offense              ❑Other Misdemeanor

6. Interpreter Required:    Ox No     ❑Yes        Language: SPANISH

7• Year oEBirth: 1976

8. Defendant has retained counsel:        ~x No
    [
    ]Yes         Name:                                                 Phone Number:


9. Name of Pretrial Services Officer notified: DUTY OFFICER

10. Remarks (if any}:


1 1. Name: K[TH                                           (please print)

12. Office Phone Number:213-620-7676                                       13. Agency: USMS

14. Signature:                                                             15. Date:     fl,,~~         C>~ ~.02/
                                                                                             r
                                                                                       y~,r~.d




CR-64(OSll8)                             REPORT COMMENCING CRIMINAL ACTION
